Citation Nr: 0527717	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the residuals of a back injury prior to May 10, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
the residuals of a back injury beginning May 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1952 to October 1974.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas that granted 
an evaluation of 40 percent for the appellant's service-
connected lumbar spine disability.  The Board most recently 
remanded the case to the RO for additional development in 
February 2004; the RO has now returned the case to the Board 
for appellate review.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the lumbar spine 
disability from 40 to 60 percent, effective from May 10, 
2001.  However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the increased rating issues 
are as delineated on the title page of this decision.


FINDINGS OF FACT

1.  Prior to May 10, 2001, the appellant's service-connected 
lumbar spine disability was manifested by complaints of 
severe low back pain with radiation into legs and with 
reduced activity due to the pain; there were objective 
clinical findings of severe restriction of lumbar spine 
motion with normal gait and a positive right straight leg 
raise at 60 degrees.

2.  Prior to May 10, 2001, the level of disability produced 
by the appellant's lumbar spine disability was consistent 
with severe lumbosacral strain or severe limitation of motion 
of the lumbar spine or severe intervertebral disc syndrome, 
but not pronounced intervertebral disc syndrome.

3.  Beginning May 10, 2001, the appellant's lumbar spine 
disability was manifested by complaints of severe low back 
pain with radiation into the legs and limitation of motion 
with pain on motion; there was objective clinical evidence of 
severe limitation of motion, mild tenderness on palpation of 
the lumbar spine and the narrowing of the disc space at L5-S1 
with no evidence of spinal stenosis.

4.  The appellant does not have unfavorable ankylosis of the 
entire spine. 

5.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the appellant's low back disability were not met prior to 
May 10, 2001.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2000).

2.  Beginning May 10, 2001, the criteria for an evaluation in 
excess of 60 percent for the appellant's low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his lumbar spine disability has 
been more severely disabling than reflected by the two 
evaluations in effect since September 28, 1998.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant's back disability stems from traumatic injury 
to the lumbar spine incurred in service with subsequent 
degenerative changes and right radiculitis.  This disability 
has previously been rated by the RO under Diagnostic Code 
5010-5292.  Pursuant to regulatory provisions, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritis, and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 
5003, 5010.  The lumbar vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

I.  Medical evidence

Review of VA treatment records reveals that the appellant was 
provided follow-up evaluation for arthritis in November 1997.  
He reported that his arthritis was about the same and that he 
had no changes.  A week later he reported that he was able to 
walk three miles per day.  He exhibited normal ranges of 
motion of his extremities.  In January 1998, the appellant 
reported that he was doing better and that he had no 
particular joint pain.  In June 1998, the appellant stated 
that he was feeling fine and that he walked two miles per 
day.  In October 1998, he noted that he could do most 
activities of daily living, including driving.

The appellant underwent a VA medical examination in January 
1999; he reported that his back was about the same as in the 
past.  He said that he could pick up only 20-30 pounds.  The 
appellant reported that prolonged standing would cause an 
increase in his back pain.  He noted that his back pain was 
accompanied by pain extending down his posterior thighs.  The 
appellant said that he could walk okay.  On physical 
examination, the appellant stood without abnormal curvature 
and he had a normal gait pattern.  He demonstrated forward 
flexion of 70 degrees; extension of five degrees; left and 
right side tilt of ten degrees.  Straight leg raising was 
positive at 60 degrees on the right and on the left, there 
was no pain at 70 degrees.

The appellant subsequently underwent another VA examination 
in May 2001.  Physical examination revealed mild tenderness 
on palpation of the lumbar spine.  The appellant was able to 
flex to 65 degrees with pain.  He demonstrated ten degrees of 
extension with pain.  The appellant was able to exhibit 20 
degrees of right and left lateral bending before he 
experienced pain.  Sensory testing was normal.  Straight leg 
signs were positive at 60 degrees.  The impression was 
lumbosacral strain.  

The appellant underwent bone density testing in July 2002.  
The results revealed osteoporosis of the lumbar spine.

The appellant underwent another VA medical examination in 
April 2003; the examiner reviewed the appellant's claims 
file.  The appellant stated that he had not had any period of 
incapacity during the previous five years.  He said that he 
walked one mile five days a week and that he had pain with 
attempts at motion.  On physical examination, there were no 
signs of peripheral nerve disability due to his back 
disability.  The appellant clearly had pain, as well as 
weakness secondary to deconditioning.  The examiner noted 
some incoordination that was attributed to the lack of 
mobility of the entire spine due to the appellant's 
rheumatoid arthritis.  Radiographic examination of the lumbar 
spine revealed anterior osteophytes at multiple levels in the 
mid-thoracic area as well as narrowing of the disc space at 
L5-S1.  MRI testing revealed mild central canal narrowing at 
L3-4 and a central disc bulge at L5-S1 that was slightly to 
the left and barely touching the left dorsal nerve root with 
no displacement.  There was obliteration of the perineural 
fat anteriorly on the left side.  There was flattening of the 
thecal sac anteriorly at the levels of the L3-L4 and L4-L5.  
This was associated with hypertrophic changes of the facet 
joints and ligamentum thickening causing narrowing of the 
neural foramina bilaterally.  There was mild central canal 
narrowing seen at the level of L3-L4.  Narrowing of the disc 
space at L5-S1 and degenerative joint disease changes in the 
lumbar spine were noted.  There was no evidence of spinal 
stenosis.  The examiner noted the absence of ankle jerks that 
could relate to an L5 or S1 radiculitis, but concluded that 
the appellant had either very limited or no significant 
specific neurological impairment.

The appellant underwent another VA medical examination in 
August 2004; the examiner reviewed the claims file.  The 
appellant reported that the back pain was present daily and 
that he had several flare-ups per year but without additional 
limitations.  He reported that he occasionally used a cane 
and that he was able to take care of his daily needs and to 
drive.  On physical examination, the appellant walked slowly 
with a normal gait.  There was no tenderness on palpation of 
the lumbar spine.  The appellant was able to flex to 40 
degrees before experiencing pain.  He could extend to ten 
degrees.  He demonstrated ten degrees of right and left 
lateral flexion and rotation.  Straight leg raises were 
positive at 30 degrees bilaterally.  Sensory testing was 
normal.  There was no loss of muscle strength.  There was no 
ankylosis of the spine.  There was no paralysis.  The 
examiner stated that a specific diagnosis of a nerve problem 
from the lumbar spine could not be rendered.  The examiner 
opined that the appellant's current back condition was 
secondary to both his rheumatoid arthritis and the 
degenerative aging process.

II.  Analysis

The Board notes that the applicable regulations in effect at 
the time of the appellant's claim for an increased rating in 
September 1998 contained a number of Diagnostic Codes 
relating to the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  A 40 percent evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief under Diagnostic 
Code 5293.  A 40 percent evaluation was warranted for a 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295.  A 60 percent 
evaluation under Diagnostic Code 5293 was warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (1998).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (1998).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified of 
these new criteria in the December 2002 and May 2003 
Supplemental Statements of the Case).  Disc syndrome, under 
these criteria, is to be evaluated on the basis of 
incapacitating episodes over the previous 12 months or by 
combining separate ratings of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Id.  Incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months warrant a 10 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating, and incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the April 2005 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

Under the new criteria, a 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2004).  A rating higher than 60 percent based on limitation 
of motion or other symptoms requires unfavorable ankylosis of 
the entire spine.  Id.   The April 2003 and August 2004 VA 
examination reports indicated that the appellant had not 
experienced any incapacitating episodes, and he does not 
experience ankylosis of any segment.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and objective medical evidence did show findings of 
tenderness in the area of the lumbar paraspinal muscles, as 
well as decreased range of motion.  Although the most recent 
objective medical evidence does not show any findings of loss 
of muscle strength, the appellant was noted to have narrowing 
of the disk space at L5-S1.  In addition, the appellant has 
consistently complained of severe low back pain that is 
worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
prior to May 10, 2001 approximated the schedular criteria for 
an evaluation of 40 percent, but no more under Diagnostic 
Code 5292, 5293 or 5295 (2002).  The pain and functional 
limitations caused by the lumbar spine disability were 
contemplated in the evaluation for limitation of motion of 
the lumbar spine that is represented by that rating.  

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  However, while there is evidence of 
degenerative disc disease at L4-5, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  He does not experience the 
pronounced symptoms such as the sciatic neuropathy that is so 
disabling as to allow for only little intermittent relief.  
In addition, no ankylosis of the lumbar spine has been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5289 are not helpful to the appellant's case.  The Board has 
also considered the degree of limitation of motion that the 
appellant has, which in this case is severe.  Thus an 
evaluation in excess of 40 percent for the appellant's lumbar 
spine disability is not warranted prior to May 10, 2001.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Doctors have 
even disagreed as whether or not neurological impairment 
exists as a result of back disability.  

The appellant has indicated that he should be rated as more 
than 40 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate moderate to 
severe limitation of motion with pain on motion and 
tenderness to palpation.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his low back disability because they 
consider the overall industrial impairment due to his low 
back.

Finally, as to an evaluation in excess of 60 percent 
beginning in May 2001, the Board again notes that no 
ankylosis of the spine has been demonstrated in the evidence 
of record and that 60 percent was the highest evaluation 
available under Diagnostic Code 5293 at that time; this is 
also true of the provisions of Diagnostic Code 5293 in effect 
in July 2003, and the provisions of Diagnostic Code 5243 in 
effect as of September 26, 2003.

Because the preponderance of the evidence is against the 
claim for a higher rating at each level, 40 and 60, for the 
lumbar spine disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the low back disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the low back disability, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
low back disability, and he has not demonstrated marked 
interference with employment that is due to the lumbosacral 
strain alone as opposed to the non-service-connected 
rheumatoid arthritis and degenerative aging process.  The 
appellant has not offered any objective evidence of any 
symptoms due to the low back disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  In the November 
1999 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a rating higher than 40 percent for the lumbar 
strain disability.  Thereafter, the RO sent the appellant 
Supplemental Statements of the Case (SSOCs) in December 2002, 
May 2003, and April 2005, in which he was informed of the 
changes in the Diagnostic Codes relating to the lumbar spine.  
In April 2001, and in February 2004, VA sent the appellant a 
letter in which he was informed of VA's duty to assist and 
what kinds of evidence the RO would help obtain and what 
evidence was still needed.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA arranged for 
examinations for compensation purposes.  The appellant was 
provided with the text of 38 C.F.R. § 3.159 in the SSOC 
issued in December 2002.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him.  Therefore, there is no duty to 
assist that was unmet.


ORDER

An evaluation in excess of 40 percent prior to May 10, 2001 
for the low back disability is denied.

An evaluation in excess of 60 percent beginning May 10, 2001 
for the low back disability is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


